Citation Nr: 0210234	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
transverse myelitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO, 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for transverse myelitis.


FINDING OF FACT

In an unappealed October 1946 rating decision, the RO denied 
the veteran's claim of service connection for a back injury 
and spinal paralysis; the evidence received since the October 
1946 determination by the RO includes new evidence which is 
not cumulative or redundant of evidence previously 
considered, and some of the additional evidence, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for transverse myelitis.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA are applicable to the veteran's claim to reopen.  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The Board has considered the new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no additional evidence or information is 
required to substantiate the veteran's claim to reopen.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as myelitis or organic diseases of the nervous 
system, if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
back injury and spinal paralysis was previously denied by the 
RO in October 1946.  The veteran did not perfect an appeal 
with regard to this decision, and it is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the October 1946 RO decision, which denied the 
veteran's claim for service connection for a back injury and 
spinal paralysis.  As such, the Board will consider evidence 
submitted since this RO determination in order to determine 
whether that evidence is new and material to reopen the 
veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a back 
injury and spinal paralysis in October 1946, it had 
considered the veteran's service medical records and his 
August 1946 claim of service connection for a back disability 
and spinal paralysis.  The RO denied his claim on the basis 
that the evidence did not show a back disability and spinal 
paralysis on his physical examination at the time of his 
discharge from service.  

The evidence of particular significance received subsequent 
to the October 1946 RO decision includes private treatment 
records (received by VA in December 1947), which indicate 
that the veteran was hospitalized in August 1946 and treated 
for Guillain Barre Syndrome; a VA record of medical problems 
dated in October 2000, which lists neuropathy, status post 
transverse myelitis symptoms, as one of the veteran's 
problems; a VA memorandum dated in November 2000 in which a 
doctor stated that the veteran had residual neuropathy from 
transverse myelitis incurred at age 22 and that the residuals 
possibly may be related to his military service; and a VA 
examination report dated in March 2001, which reflects a 
diagnosis of spinal cord disease.  

The Board finds that the evidence submitted since the October 
1946 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  The evidence is certainly new, as it was not of 
record at the time of the October 1946 RO decision and is not 
cumulative or duplicative of the evidence previously of 
record.  Additionally, the medical evidence shows a recent 
diagnosis for a neurological disability associated with 
transverse myelitis, which possibly may be related to 
service.  

Thus, the Board finds that new and material evidence has been 
submitted since the October 1946 RO decision denying service 
connection for a back injury and spinal paralysis, and the 
claim of service connection for transverse myelitis is 
reopened.  


The Board is undertaking additional development on the 
veteran's reopened claim of service connection for transverse 
myelitis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the reopened 
claim.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for transverse myelitis, the 
appeal to this extent is granted, subject to further action 
as discussed hereinabove.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


